Title: Notes on a Conversation with Henry Tazewell, 1 March 1798
From: Jefferson, Thomas
To: 


          Mar. 1.    mr Tazewell tells me that when the appropriations for the British treaty were on the carpet and very uncertain, in the lower house, there being at that time a number of bills in the hands of Commees of the Senate, none reported, & the Senate idle for want of them, he, in his place, called on the commees to report, and particularly on mr King, who was of most of them. King said that it was true the Commees kept back their reports waiting the event of the question about appropriation: that if that was not carried, they considered legislation as at an end, that they might as well break up & consider the union as dissolved. Tazewell expressed his astonmt at these ideas & called on King to know if he had misapprehended him. King rose again & repeated the same words. the next day Cabot took an occasion in debate, & so awkward a one as to shew it was a thing agreed to be done, to repeat the same sentiments in stronger terms, and carried further by declaring a determination on their side to break up and dissolve the govmt.
        